Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
                                                                   FILED
                                                                Sep 04 2012, 9:45 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                            CLERK
                                                                      of the supreme court,
                                                                      court of appeals and
                                                                             tax court




ATTORNEY FOR APPELLANT:                                 ATTORNEYS FOR APPELLEE:

TIMOTHY J. BURNS                                        GREGORY F. ZOELLER
Indianapolis, Indiana                                   Attorney General of Indiana

                                                        ERIC P. BABBS
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

VICTORIA YATES,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )   No. 49A02-1202-CR-126
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                      APPEAL FROM THE MARION SUPERIOR COURT
                      The Honorable Robert P. Hurley, Judge Pro-Tempore
                             Cause No. 49F07-1109-CM-63529


                                        September 4, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                       Case Summary

          Victoria Yates (“Yates”) appeals her conviction for Battery as a Class A

misdemeanor.1 Yates presents two issues for our review, which we restate as the single issue

of whether the State presented sufficient evidence to rebut Yates’s claim of self-defense. We

affirm.

                               Facts and Procedural History

          On August 31, 2011, Yates and Nadine Deroux (“Deroux”) were employed as medical

record keepers at Joy Health Services. At some time after 3:00 p.m., after an argument

between Yates and Deroux, Deroux was seated at her desk facing her computer when Yates

grabbed Deroux’s hair. Yates put her in a headlock, and repeatedly punched her in the face

until a co-worker pulled Yates off of her. Deroux was treated at the St. Vincent Hospital

emergency room for injuries inflicted during the incident including bruises, scratches, and a

fractured nose.

          On September 16, 2011, the State charged Yates with Class A misdemeanor battery.

A bench trial was conducted on January 23, 2012. At the conclusion of the trial, the court

found Yates guilty as charged and entered a judgment of conviction against her. The court

imposed a sentence of 365 days, 363 of which were suspended to probation, and ordered

Yates to complete sixteen hours of community service. Yates now appeals.

                                  Discussion and Decision

          On appeal, Yates concedes that she struck Deroux, but she contends that the State


1
    Ind. Code § 35-42-2-1.

                                              2
failed to present sufficient evidence to disprove her claim of self-defense beyond a

reasonable doubt. Specifically, Yates argues that Deroux initiated the fighting by pushing

her; that Deroux was an aggressive, trained martial artist; and that she was protecting herself

from Deroux.

        Self-defense is an affirmative defense established by the Indiana Code. “A person is

justified in using reasonable force against another person to protect the person or a third

person from what the person reasonably believes to be the imminent use of unlawful force.”

I.C. § 35-41-3-2(a) (2006).2 To support a claim of self-defense, a defendant must have acted

without fault, been in a place where she had a right to be, and been in reasonable fear or

apprehension of bodily harm. White v. State, 699 N.E.2d 630, 635 (Ind. 1998). The

defendant’s belief of fear must be reasonable and in good faith, and her reaction to that belief

must be reasonable based on the surrounding circumstances. Id.

        We review a challenge to sufficiency of the evidence to rebut a self-defense claim

under the same standard as any sufficiency of the evidence claim. Sanders v. State, 704

N.E.2d 119, 123 (Ind. 1999). We neither reweigh evidence nor judge witness credibility.

Sanders, 704 N.E.2d at 123. The trial court’s verdict will not be disturbed if there is

sufficient evidence of probative value to support the conclusion of the trier of fact. Id. In

other words, we will reverse a conviction where the defendant claimed self-defense only if

no reasonable person could say the State disproved self-defense beyond a reasonable doubt.


2
 The relevant statutory provision was changed, effective March 20, 2012. The new statutory language
recodifies § 35-41-3-2(a) at § 35-41-3-2(c). We refer to the version of the statute in force at the time of the
alleged crime.

                                                      3
Taylor v. State, 710 N.E.2d 921, 924 (Ind. 1999).

       Deroux testified that Yates initiated the fight by approaching her from behind,

grabbing her hair and punching her in the face. (Tr. 11-13.) Furthermore, though there is

evidence that Deroux had five years of martial arts training, there was no indication that

Deroux threatened Yates with that training, and the extent of Deroux’s injuries indicates that

Deroux did not actually use martial arts in her altercation with Yates.

       To the extent Yates points to one or another version of the fight’s origin or directs our

attention to Deroux’s martial arts training, these arguments are invitations to judge witness

credibility and reweigh evidence, which we cannot do. See Sanders, 704 N.E.2d at 123.

                                         Conclusion

       The State presented sufficient evidence to rebut Yates’s claim of self-defense,

therefore we affirm Yates’s conviction.

       Affirmed.

RILEY, J., and CRONE, J., concur.




                                               4